UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6306


JERRY LEE HENDRICKS,

                  Petitioner - Appellant,

          v.

ANTHONY PADULA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Solomon Blatt, Jr., Senior
District Judge. (9:12-cv-00367-SB)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Lee Hendricks, Appellant Pro Se.    Donald John Zelenka,
Senior Assistant Attorney General, Brendan McDonald, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry      Lee     Hendricks       seeks       to    appeal         the    district

court’s    order      accepting        the     recommendation           of    the       magistrate

judge    and     denying        relief    on     his       28   U.S.C.        §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of   appealability.                 28    U.S.C.

§ 2253(c)(1)(A) (2006).                A certificate of appealability will not

issue     absent      “a       substantial       showing          of    the       denial      of   a

constitutional right.”                28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable            jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,         537    U.S.       322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Hendricks has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with        oral   argument       because       the    facts         and   legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3